Citation Nr: 0026626	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right hip disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above claims.

In August 1997, the RO also denied the veteran's petition to 
reopen a claim of entitlement to service connection for a 
back disorder.  The veteran perfected an appeal.  In October 
1998, the RO granted service connection for degenerative 
joint disease and degenerative disc disease of the 
lumbosacral spine.  The RO's action was a full grant of the 
benefit sought on appeal and there is no longer an issue of 
fact or law pertaining to a claim for service connection for 
a low back disorder before the Board for appellate review.  
38 U.S.C.A. §§ 511, 7104, 7105 (West 1991 & Supp. 2000).

The veteran has, however, claimed entitlement to a disability 
rating in excess of 10 percent for service-connected 
degenerative joint disease and degenerative disc disease of 
the lumbosacral spine.  See Personal hearing transcript, 
dated June 8, 2000.  This claim has not yet been adjudicated 
by the RO and is not before the Board on appeal.  It is not 
otherwise intertwined with the claims on appeal.  See Parker 
v. Brown, 7 Vet. App. 116 (1994) (a claim is intertwined only 
if the RO would have to reexamine the merits of any denied 
claim which is pending on appeal before the Board under the 
pertinent law and regulations specifically applicable 
thereto).  Therefore, this issue is referred to the RO for 
appropriate action.

The veteran also perfected an appeal of an April 1993 rating 
decision that denied entitlement to disability ratings in 
excess of 10 percent for a service-connected right knee 
disability and vitiligo, respectively.  However, the veteran 
withdrew his appeal concerning these claims in October 1995.  
38 C.F.R. § 20.204 (1999).

In June 2000, a hearing was held before the undersigned Board 
member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  


REMAND

Additional development is warranted prior to adjudication of 
the veteran's claims. The veteran submitted additional 
evidence to the RO on July 6, 2000, which was forwarded to 
and received at the Board in accordance with 38 C.F.R. 
§ 19.37(b) on July 25, 2000.  As he has not waived RO 
consideration of this evidence, a remand to the RO for the 
issuance of a supplemental statement of the case is required.  
38 C.F.R. §§ 19.31, 20.1304(c) (1999).             

Further, the veteran's DD Form 214 shows that he had over two 
years of prior active service, the dates of which are not 
confirmed.  There may also be service medical records 
available from this period(s) of service.  It is unknown 
whether such records actually do exist and would be 
sufficient to reopen these claims.  However, a remand to 
obtain these records is warranted.  Service medical records 
must be considered in deciding the veteran's claims.  See VBA 
Fast Letter 20-99-60 (VA has a duty to obtain service medical 
records prior to determining whether a claim is well 
grounded).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the National 
Personnel Records Center and any other 
indicated agency, and request verification 
of the complete dates of the veteran's 
service and copies of his complete service 
medical records.  

2.  The veteran is hereby informed that he 
is free to submit additional evidence or 
argument while the case is on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 
(1992); and Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

3.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
received since the issuance of the October 
1998 supplemental statement of the case, 
including that obtained as a result of this 
remand. 

Then, if the decision with respect to the claims remains 
adverse to the veteran, he and his representative should be 
furnished a supplemental statement of the case and afforded a 
reasonable period of time within which to respond thereto.  
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

